Citation Nr: 0948708	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  05-33 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for arthritis of the left 
hand.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





REMAND

The Veteran served on active duty from October 1970 to August 
1974, from August 1978 to September 1981, and from October 
1984 to July 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Veteran's case was previously before the Board in April 
2008.  At that time the Board noted that the Veteran had been 
denied service connection for arthritis of the left hand by 
way of a rating decision dated in June 2004.  He received 
notice of the rating action that same month.  The Veteran 
submitted his notice of disagreement (NOD) in July 2004.  The 
Veteran had also been granted service connection for 
arthritis of the right hand by the same rating decision.  The 
Veteran's NOD included his disagreement with the disability 
rating assigned for the right hand at that time.

The RO issued a statement of the case (SOC) that addressed 
the rating for arthritis of the right hand in August 2005.  
The Veteran perfected his appeal of the right hand issue in 
September 2005.  He again referenced that his left hand 
arthritis should be service connected at that time.

There is a deferred rating decision of record, dated in 
November 2005, where the Decision Review Officer (DRO) 
acknowledged that the issue of service connection for 
arthritis of the left hand was not included in the SOC.  The 
DRO also noted that the Veteran was pending a hearing at that 
time and it was felt the issue could be addressed in a rating 
or supplemental statement of the case (SSOC) after the 
hearing.

The Veteran later withdrew his request for a hearing and the 
issue of service connection was addressed in a SSOC dated in 
March 2006.  The left hand issue was the only issue addressed 
in the SSOC.  A second SSOC was issued in December 2006.  

In its prior remand the Board noted that, despite the 
issuance of the two SSOCs, no SOC had been provided to the 
Veteran regarding the issue of service connection for 
arthritis of the left hand.  The Board further noted that, 
where a timely NOD is filed, and no SOC has been issued, the 
case should be remanded for the issuance of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240 (1990); see also 
38 C.F.R. § 19.29 (2009).

The inclusion of the arthritis of the left hand issue in the 
two SSOCs is not sufficient; nor is it proper.  The Board 
notes that 38 C.F.R. § 19.31(a) (2009) specifically prohibits 
the inclusion of an issue in a SSOC that has not been the 
subject of a previously issued SOC.  

The prior Board remand directed that the Veteran be issued a 
SOC in regard to the issue of entitlement to service 
connection for arthritis of the left hand.  Then, if the 
issue was not resolved and the Veteran submitted a timely 
appeal, the case was to be returned to the Board for 
appellate review.

The agency of original jurisdiction (AOJ) conducted 
development of additional medical records on the return of 
the case.  Nevertheless, as far as can be determined by the 
record available to the Board, the AOJ has not yet issued the 
required SOC.  The Veteran's case was returned to the Board 
with the new evidence, but no SOC to address the issue 
involving arthritis of the left hand.  This is violation of 
the Board's prior remand and requires another remand to 
ensure compliance with the directive to issue the outstanding 
SOC.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

The AOJ must issue a SOC to the Veteran 
addressing the issue of entitlement to 
service connection for arthritis of the 
left hand unless his claim is resolved in 
some manner.  The Veteran must be advised 
of the time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, if and only if the 
appeal is timely perfected, the issue 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  (If a SOC was 
issued, but not included in the claims 
file returned to the Board, a copy of the 
SOC should be placed in the claims file 
with any response from the Veteran.)

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

